Citation Nr: 0510595	
Decision Date: 04/13/05    Archive Date: 04/21/05

DOCKET NO.  00-01 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a back disability, 
claimed as secondary to service-connected disabilities.  

2.  Entitlement to service connection for sleep apnea, 
claimed as secondary to service-connected disabilities.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from March 15, 1983 to July 
24, 1983.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2000 rating decision of the Reno, 
Nevada RO, which denied entitlement to service connection for 
a back disability as secondary to service-connected 
degenerative arthritis of the left hip.  This case also comes 
to the Board on appeal from a May 2003 RO rating decision, 
which denied entitlement to service connection for sleep 
apnea as secondary to service-connected orthopedic 
disabilities.  

This case was previously before the Board in August 2003.  
The issues properly on appeal at that time consisted of 
entitlement to secondary service connection for a back 
disability and entitlement to increased ratings for 
degenerative joint disease of the left hip and residuals of a 
left distal fibula fracture.  The Board remanded those issues 
for additional evidentiary development.  Thereafter, 
jurisdiction over the veteran's claims folder was transferred 
to the RO in Wichita, Kansas.  

In January 2005, the veteran appeared at the RO and testified 
at a video conference hearing that was conducted by the 
undersigned, who has been designated to make the final 
disposition in this case.  A transcript of that hearing is 
associated with the claims file.  Subsequently, the RO 
received from the veteran additional evidence in the form of 
private medical records, dated in March 2004 and January 
2005, along with a waiver of initial RO consideration of that 
evidence.  38 C.F.R. §§ 19.37, 20.1304 (2004).  

At the hearing, as well as in a statement subsequently 
received at the RO in January 2005, the veteran indicated 
that it was his desire to withdraw from appeal the issues 
pertaining to increased ratings for left hip and left distal 
fibula disabilities.  Accordingly, these two issues will not 
be further addressed.  See 38 C.F.R. § 20.204 (2003).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify you the veteran if 
further action is required on his part.


REMAND

Remand is warranted to ensure that all pertinent medical 
evidence is associated with the claims file and to obtain a 
contemporary medical opinion as to the etiology of the 
disabilities at issue.

The veteran contends that he has a back disability and sleep 
apnea as a result of service-connected degenerative joint 
disease of the left hip and residuals of a left distal fibula 
fracture.  

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2004).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In order to 
prevail on the issue of entitlement to secondary service 
connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

A preliminary review of the claims file indicates that there 
are medical reports showing current diagnoses of and 
treatment for a low back disability and sleep apnea.  
Further, service connection is in effect for residuals of 
left distal fibula fracture and degenerative joint disease of 
the left hip.  However, medical evidence is either ambiguous 
or lacking altogether, as explained below, with regard to a 
connection between the current disability and service-
connected disability.  

Low Back

In May 2003, a VA examiner diagnosed degenerative arthritis 
of the lumbar spine with radiculopathy of the left lower 
extremity, and opined that it was not as likely as not that 
the veteran's back complaints were aggravated by or related 
to his service-connected left leg injury.  The examiner did 
not provide any rationale for the opinion.  However, in 
January 2005, the veteran submitted private medical records 
in support of his claim.  In one statement, a chiropractor 
opined in January 2005 - without reference to the veteran's 
condition in particular - that a hip condition could produce 
or lead to degenerative arthritis and back pain.  In a 
January 2005 letter, the veteran's primary care physician 
related the veteran's chronic lumbar spine pain with a left 
lower extremity radiculopathy to his prior tibia fracture.  
Treatment records dated in March 2004 and January 2005 from 
this same physician reflect the same opinion.  Such opinion 
was rendered evidently without the benefit of review of the 
veteran's claims folder.  Also received were lumbar spine X-
ray and MRI reports, dated in January 2005, revealing only 
disc-related conditions without bony pathology.  

Given this evidence, the Board feels that another 
comprehensive examination and etiological opinion, is 
appropriate in this situation.  

Sleep Apnea

The veteran argues that his service-connected left hip and 
left distal fibula disabilities caused him to gain weight, 
which in turn led to his sleep disorder.  The veteran has not 
been afforded a VA examination in conjunction with the sleep 
apnea claim.  

In that regard, it is noted that The Veterans Claims 
Assistance Act of 2000 and implementing regulations require 
VA to provide a veteran with an examination or to obtain a 
medical opinion based upon a review of the evidence of record 
if VA determines it is necessary to decide the claim.  A 
medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but (a) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (b) establishes that the veteran 
suffered an event, injury or disease in service; and (c) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury or disease in 
service or with another service-connected disability.  See 38 
C.F.R. § 5103A; 38 C.F.R. § 3.159(c)(4); see also Charles v. 
Principi, 16 Vet. App. 370 (2002).

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should arrange for the veteran 
to undergo appropriate VA examinations to 
determine the current nature and etiology 
of all back disability and sleep apnea.  
The claims folder must be made available 
to and reviewed by the examiners in 
conjunction with the examinations.  All 
clinical findings should be reported in 
detail in the examination report, and all 
necessary tests should be conducted.  

With respect to the back, the examiner 
should identify all existing back 
disability, based upon the examination 
results and the review of the claims 
file.  The examiner's attention is drawn 
to medical opinions dated in January 2005 
from a chiropractor and the veteran's 
primary care physician.  The examiner 
should furnish an opinion as to (a) 
whether it is more likely than not or 
less likely than not that a currently 
diagnosed back disability is causally 
related to the veteran's service-
connected residuals of a left distal 
fibula fracture and/or left hip 
disability, and if not (b) whether it is 
more likely than not or less likely than 
not that the service-connected residuals 
of a left distal fibula fracture and/or 
left hip disability aggravate any 
currently diagnosed back disability.  If 
aggravation is determined to exist, the 
examiner should address:  (a) the 
baseline manifestations which are due to 
the effects of any back disability found 
on examination; and (b) the increased 
manifestations, which, in the examiner's 
opinion, are attributable to the service-
connected left distal fibula fracture 
residuals and/or left hip disability.  
The rationale for all opinions offered 
should be provided.

With respect to sleep apnea, The examiner 
should furnish an opinion as to (a) 
whether it is more likely than not or 
less likely than not that sleep apnea is 
causally related to the veteran's 
service-connected residuals of a left 
distal fibula fracture and/or left hip 
disability, and if not (b) whether it is 
more likely than not or less likely than 
not that the service-connected residuals 
of a left distal fibula fracture and/or 
left hip disability aggravate sleep 
apnea.  If aggravation is determined to 
exist, the examiner should address:  (a) 
the baseline manifestations which are due 
to the effects of sleep apnea; and (b) 
the increased manifestations, which, in 
the examiner's opinion, are attributable 
to the service-connected left distal 
fibula fracture residuals and/or left hip 
disability.  The rationale for all 
opinions offered should be provided.

2.  Upon completion of the foregoing, the 
RO should readjudicate the veteran's 
claims of secondary service connection 
for a back disability and sleep apnea, 
based on the entire evidentiary record, 
to include the additional medical 
evidence received in January 2005.  If 
any benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the RO should provide him and his 
representative with a supplemental 
statement of the case and the opportunity 
to respond thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Debbie A. Riffe
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the veteran's appeal.  
38 C.F.R. § 20.1100(b) (2004).



